Citation Nr: 1113954	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  09-39 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than December 1, 2006, for the grant of a 100 percent evaluation for service-connected sarcoidosis, to include assignment of a total rating based on individual unemployability (TDIU).  

2.  Entitlement to service connection for diabetes mellitus as secondary to service-connected sarcoidosis.  

3.  Entitlement to service connection for insomnia as secondary to service-connected sarcoidosis.  

4.  Entitlement to service connection for irritable bowel syndrome (IBS) as secondary to service-connected sarcoidosis.  

5.  Entitlement to service connection for headaches as secondary to service-connected sarcoidosis.  

6.  Entitlement to service connection for restless legs syndrome as secondary to service-connected sarcoidosis.  

7.  Entitlement to service connection for anemia as secondary to service-connected sarcoidosis.  

8.  Entitlement to service connection for cramping of the upper and lower extremities as secondary to service-connected sarcoidosis.  

9.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) as secondary to service-connected sarcoidosis.  

10.  Entitlement to service connection for chronic fatigue syndrome (CFS) as secondary to service-connected sarcoidosis.  

11.  Entitlement to service connection for a sinus disorder as secondary to service-connected sarcoidosis.  

12.  Entitlement to service connection for a kidney disorder, to include kidney stones, as secondary to service-connected sarcoidosis.  

13.  Entitlement to service connection for vertigo.  

14.  Entitlement to service connection for a chronic lymph node disorder.  

15.  Entitlement to service connection for uncontrollable weight loss.  

16.  Entitlement to service connection for gastroesophageal reflux disease.  

17.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

18.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

19.  Entitlement to service connection for hypertension.  

20.  Entitlement to service connection for a chronic parotid and salivary gland disorder.  

21.  Entitlement to service connection for a neurological deficit.  

22.  Entitlement to service connection for a bilateral eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 1988 and from August 1990 to July 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

Issues #1 through #12 are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Issues #13 through #22 will be addressed in the decision below which precedes the REMAND instructions.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 1981 to September 1988 and from August 1990 to July 1991.  

2.	On September 17, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant and through his authorized representative, both at the hearing and in writing, that a withdrawal of the appeal as to the claims for service connection for vertigo, a chronic lymph node disorder, uncontrollable weight loss, gastroesophageal reflux disease, peripheral neuropathy of the upper and lower extremities, hypertension, a chronic parotid and salivary gland disorder, a neurological deficit, and a bilateral eye disorder, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claims for service connection for vertigo, a chronic lymph node disorder, uncontrollable weight loss, gastroesophageal reflux disease, peripheral neuropathy of the upper and lower extremities, hypertension, a chronic parotid and salivary gland disorder, a neurological deficit, and a bilateral eye disorder, by the Appellant and his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

In the present case, the Appellant and his authorized representative, have withdrawn the appeal as to the claims of service connection for vertigo, a chronic lymph node disorder, uncontrollable weight loss, gastroesophageal reflux disease, peripheral neuropathy of the upper and lower extremities, hypertension, a chronic parotid and salivary gland disorder, a neurological deficit, and a bilateral eye disorder, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal is dismissed as to the following claims: entitlement to service connection for vertigo, a chronic lymph node disorder, uncontrollable weight loss, gastroesophageal reflux disease, peripheral neuropathy of the upper and lower extremities, hypertension, a chronic parotid and salivary gland disorder, a neurological deficit, and a bilateral eye disorder.  


REMAND

It is the Veteran's primary contention that he suffers from each of the following disorders as secondary to service-connected sarcoidosis, to include the medications taken as a result thereof: diabetes mellitus, insomnia, IBS, headaches, restless legs syndrome, anemia, cramping of the upper and lower extremities, a chronic acquired psychiatric disorder, to include PTSD, CFS, a sinus disorder, and a kidney disorder, to include kidney stones.  He also claims that he is entitled to an effective date earlier than December 1, 2006, for the grant of a 100 percent evaluation for the service-connected sarcoidosis.  

As to the earlier effect, Appellant contends in part that he had pulmonary and other pathology prior to December 1, 2006, that should warrant assignment of a 100 percent rating.  In view of the guidance of a recent United States Court of Appeals for Veterans Claims (Court) decision, this raises the question of a TDIU as well.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue has been recharacterized as set forth on the title page.

As to each of the other issues remaining on appeal, it is concluded that additional VA examinations are necessary.  Specific reasons for remand include that no VA examination has been conducted regarding the etiology for many of the conditions.  38 C.F.R. § 3.159(c)(4) (2010).  

As to the claim of service connection for diabetes, it is noted that while a VA examination regarding the condition was conducted in 2009, diabetes mellitus was not found.  It is noted, however, that the Veteran continues to claim that he suffers from this disorder, and that is has been attributed to his sarcoidosis.  See hearing transcript at pg. 14.  Moreover, at the hearing, he submitted a September 2010 statement by a private physician in which the doctor noted that the Veteran was under his care for diabetes which he attributed to residuals of his sarcoidosis, to include his lung transplant and the resulting immunosuppressive medications.  

As to the Veteran's claim of service connection for a chronic acquired psychiatric disorder, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this case, the record indicates that the Veteran has been treated for depression and PTSD.  See, for example, the VA record in March 2009.  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.

Taking into consideration the holdings in McLendon and Clemmons, the Board finds that further development is necessary and the evidence requires that the Veteran be examined to determine as precisely as possible what his current psychiatric diagnosis is and the likely etiology of the condition or conditions diagnosed.  It is noted, however, that it is contention that his psychiatric disorder is secondary to his service-connected sarcoidosis and not as a result of stressors experienced during his military service.  See the September 2010 hearing transcript at pg. 28.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any of the conditions, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC/RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to these issues.  

2.  After the above development has been completed, and the relevant records associated with the Veteran's claim file, the Veteran should be provided with VA medical examinations to determine the etiology of any currently diagnosed disabilities, to include diabetes mellitus, insomnia, IBS, headaches, restless legs syndrome, anemia, cramping of the upper and lower extremities, a chronic acquired psychiatric disorder, to include PTSD, CFS, a sinus disorder, and a kidney disorder, to include kidney stones.  All necessary testing should be undertaken.  Each examiner should review the Veteran's claims file, and indicate such review in their respective examination reports.  After a thorough review of the Veteran's claims file and a thorough examination of the Veteran, each examiner should offer an opinion as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that the Veteran has the condition for which the examination was conducted, as a result of service, to include as secondary to residuals of the service connected sarcoidosis, to include a lung transplant and the immunosuppressive medications taken as a result.  All findings, and the reasons and bases therefore, should be set forth in detail.  

3.  Following the above, the AMC/RO should readjudicate the Veteran's claim of entitlement to  effective date earlier than December 1, 2006, for the assignment of a 100 percent evaluation for sarcoidosis to include assignment of a TDIU, specifically including consideration of the additional evidence (PFT tests results dated from 2001-2008) received since the June 2010 SOC was issued.  Moreover, the Veteran's claims of service connection 
for diabetes mellitus, insomnia, IBS, headaches, restless legs syndrome, anemia, cramping of the upper and lower extremities, a chronic acquired psychiatric disorder, to include PTSD, CFS, a sinus disorder, and a kidney disorder, to include kidney stones, all as secondary to service-connected sarcoidosis, to include the resulting lung transplant and the immunosuppressive medications taken as a result, should be readjudicated.  

4.  In the event that any benefit sought is not granted, the Appellant and his representative should be provided with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

Note: No action is required of the Veteran until he is notified by the RO; however, he is advised that failure to cooperate by reporting for the examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


